869 F.2d 1489
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lee Barney CURLEE, Plaintiff-Appellant,v.STATE OF MICHIGAN;  Eastern District Court Officials,Defendants-Appellees.
No. 89-3019.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1989.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and EDWARDS, GEORGE CLIFTON Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a).


2
A review of the documents before the court reflects that appellants appealed on December 14, 1988, from the November 30, 1988, order transferring the case from the Northern District of Ohio to the Eastern District of Michigan.  Such an order is not appealable absent a 28 U.S.C. Sec. 1292(b) certification.   In re Dalton, 733 F.2d 710, 714-15 (10th Cir.1984), cert. dismissed, 469 U.S. 1185 (1985).  Such certification has not been made in this case.


3
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.